Citation Nr: 9907139	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  96-24 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a disorder manifested 
by bone spurs of the right ankle.  

Entitlement to service connection for a left knee disorder.  

Entitlement to a rating in excess of zero percent for 
esophago-gastritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
December 1994.  

The matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Waco, Texas.  The veteran's original claim was received in 
August 1995.  The September 1995 rating decision, in part, 
granted service connection for left ear hearing loss, 
esophago-gastritis, sinusitis with rhinitis, and residuals of 
left and right ankle sprains.  The appealed the RO's denial 
of service connection for bone spurs of the right ankle, 
residuals of a back injury, cervical spine strain and 
bilateral knee disorders.  He also appealed the ratings 
assigned for chronic esophago-gastritis (0 percent) and 
hearing loss of the left ear (0 percent).  By a Board 
decision in January 1997, the claims were denied with respect 
to residuals of a back injury, cervical strain, a right knee 
disorder and left ear hearing loss.  The claims regarding 
bone spurs of the right ankle, a left knee disorder and 
esophago-gastritis were remanded for additional medical 
evidence, a VA orthopedic rating examination for the right 
ankle and left knee disorders, and a VA gastroenterology 
rating examination for esophago-gastritis.  That development 
could not be accomplished due to the veteran's failure to 
cooperate.  The last supplemental statement of the case was 
issued and sent to the veteran by the St. Louis, Missouri, RO 
pursuant to his recent move to that jurisdiction.  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
has bone spurs of the right ankle or that his left knee 
tendinitis is related to service.  

2.  Esophago-gastritis has been manifested by recurrent 
epigastric distress with dysphagia and pyrosis; greater 
disability is not shown.  



CONCLUSIONS OF LAW

1.  The claims for service connection for bone spurs of the 
right ankle and a left knee disorder are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  A 10 percent rating for esophago-gastritis is warranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991)1; 38 C.F.R. §§ 4.1, 
4.20, 4.114, Diagnostic Codes 7307, 7346 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran fell on a 
rock and experienced medial patellar pain in January 1985.  
Contusion of the knee was assessed.  It appears that both 
knees were involved.  In October 1985, the veteran complained 
of bilateral knee pain with problems standing for a long 
period of time.  He reported having injured both knees in 
basic training.  Chondromalacia was to be ruled out.  Later 
in October 1985, the veteran reported bilateral knee pain, 
with mild effusion and edema.  His gait was within normal 
limits.  There was no effusion, erythema or ecchymosis to 
inspection.  Range of motion was normal.  Neurological 
findings were intact.  No ligamentous laxity was found, and 
McMurray's test was negative.  Positive findings of knee 
compression and entrapment were shown.  Patellofemoral 
syndrome assessed.  X-ray examination of the knees in 
November 1985 showed no radiographic evidence of significant 
pathology, and was termed negative.  

In September 1987, the veteran he complained of right foot 
pain after dropping a 100 pound skid plate on his right foot.  
His big toe was swollen and painful on palpation.  Range of 
motion was found to be considerably limited.  Trauma to the 
foot was to be ruled-out.  The right big toe was swollen and 
red.  X-ray examination was negative for fracture.  A 
contusion was assessed.  Later in September 1987, the veteran 
was noted to have ecchymosis of the metatarsal phalangeal 
joint of the great toe.  X-ray examination of the right foot 
revealed no significant abnormality.  The impression was 
resolving contusion of the right foot.  Beginning in January 
1990, esophageal problems were indicated.  An upper 
gastrointestinal X-ray series in March 1990 showed that the 
esophagus was normal with no evidence of hiatal hernia.  The 
stomach was normal with adequate peristalsis and no 
ulceration, inflammatory or neoplastic change.  The duodenum 
was moderately irritable and the mucosal folds within the 
duodenal bulb and C loop appeared coarse and edematous.  The 
findings reportedly suggested duodenitis.  The conclusion was 
duodenitis without demonstration of ulceration with 
unremarkable esophagus and stomach.  In August 1990, he was 
seen for complaints of food getting stuck in his esophagus 
and symptoms consistent with esophageal reflux.  He specified 
that food such as rice, meats and bread, but not liquids, got 
stuck in his lower esophagus.  He described vomiting food 
back up through the mouth and the nose.  He also described 
gastroesophageal reflux every 2-3 weeks with a burning and 
sour taste in his mouth.  Taking milk and antacids reportedly 
helped.  His weight was termed stable without hematemesis.  
The assessment was dysphagia with history of food impaction, 
impaction versus stricture.  

On a general medical examination in June 1991, the veteran's 
lower extremities and feet were noted to be normal.  He gave 
a history of trick or locked knee.  In April 1992, he was 
seen for solid food dysphagia and pyrosis.  Therapy and 
procedures were recommended to relieve this situation, 
including esophagogastroduodenoscopy (EGD).  It was noted 
that he complained of a 2-year history of intermittent solid 
food dysphasia with examples of chicken, steak and bread 
given.  A barium swallow of liquid only was normal.  He was 
hospitalized for a day later in April 1992 for dilation of 
the esophagus and EGD with closed biopsy.  The final 
diagnoses included Schatzki's ring with secondary dysphagia 
and severe acute and chronic esophago-gastritis.  A day later 
he was seen for intermittent epigastric substernal chest pain 
of reportedly acute onset, sharp, and lasting 10 to 15 
minutes.  It reportedly would subside and then resume.  Pain 
was described as coming randomly.  He described an increase 
the night previously with eating.  No nausea, vomiting, 
coughing up blood, shortness of breath, or diaphoresis was 
shown.  Examination showed mild irritation of the oral 
pharynx and moderate epigastric tenderness.  Pain secondary 
to EGD with dilatation was assessed.  In September 1992, he 
was seen after an episode of intense esophageal pain which 
resolved after 30 minutes.  A history of esophageal 
endoscopic surgery was recorded.  The provisional diagnosis 
was esophageal spasm versus gastritis.  The impression was 
esophageal motility disorder for which medication was 
prescribed.  In December 1992, he was seen for a complaint of 
pain and swelling of the knees for two days.  No findings 
were noted.

On May 11, 1993, the veteran twisted his right ankle playing 
basketball.  Tenderness, swelling and pain on weight bearing 
were noted.  The assessment was Grade I foot and ankle sprain 
and increased pain on weight-bearing.  An X-ray report 
indicates that there was no significant fracture.  On the 
following day edema and ecchymosis were noted over the 
lateral malleolus and lateral dorsum of the right ankle and 
foot.  The assessment was Grade II foot and ankle sprain with 
slight improvement.  On May 15, it was noted that the veteran 
had a small avulsion fracture adjacent to the 5th metatarsal 
that was not surgically significant.  It was noted that his 
symptoms had improved but that he still had foot and ankle 
pain, and swelling and ecchymosis of the foot.  The 
impression was improving Grade II ankle sprain, increase 
weight bearing.  A few days later the veteran's right ankle 
was noted to have full range of motion and ecchymosis had 
decreased.  There was tenderness at the proximal foot and 
ankle but it had improved.  The veteran was walking without 
the assistance of a crutch.  The assessment was ankle sprain, 
marked improvement.  

In June 1993, the veteran was seen for follow up.  He 
complained of pain anterior to the lateral malleolus, morning 
stiffness, and pain after running a quarter mile.  It was 
noted that his gait was normal and that there was no edema, 
ecchymosis or limitation of motion.  Strength was 5/5.  The 
assessment was non-resolving right ankle Grade II sprain.  An 
undated medical record entry reflects that the veteran had 
had a right ankle sprain six weeks earlier and had had 
multiple sprains and inversions since.  There was tenderness 
over the ankle out to the lateral malleolus of the right 
foot.  The assessment was right ankle pain after multiple 
inversion injuries.

In August 1993, the veteran was seen for right foot pain of 
four days duration.  Pain was worse after running.  It was 
noted that while in Saudi Arabia he had had torn ligaments at 
the lateral right foot and that he had sustained a basketball 
in jury in May 1993.  Examination revealed no swelling or 
discoloration and a normal arch.  Ankle stability was normal.  
An X-ray reportedly showed an old bone fragment laterally.  
The clinical assessment was ligamentous strain.  The X-ray 
report indicates that there was no significant abnormality of 
the right foot and ankle and that there was no fracture.  

In October 1993, the veteran was seen for a follow up of a 
right foot "bone chip," and to have a profile renewed.  He 
complained of lateral right foot pain not relieved by 
medication.  There was pain to the lateral 5th metatarsal and 
tenderness.  A bone bruise versus ligamentous strain was 
assessed.  The veteran was referred to the orthopedic clinic 
with a notation that an X-ray was negative for fracture but 
showed a sesamoid bone.

In November 1993, the veteran was seen for his right foot and 
complained of limited range of motion and pain.  Examination 
revealed normal gait, a stable right ankle and tenderness 
over the peroneus brevis tendon.  The assessment was peroneus 
brevis tendonitis.  The veteran was referred for physical 
therapy where, in December 1993, it was noted that poor 
fitting shoes were causing rear foot breakdown with stress on 
the forefoot secondary to varus.  The ankle was stable.  X-
rays were noted to have revealed a sesamoid in the cuboid 
region with no change since August 1993.  Tenderness was 
elicited at the base of the 4th and 5th metatarsals.  The 
metatarsal bones were unremarkable.  Right foot pain 
secondary to shoes was assessed.  X-ray examination in 
December 1993 was negative for evidence of significant 
abnormality.  

In January 1994, the veteran was noted to have tenderness at 
the 4th and 5th "intermetacarpal" region; it was also noted 
that he still had no new running shoes.  A few days later a 
short leg walking cast was applied.  A January 1994 lower 
extremity bone scan showed that he had stress reactions in 
the tibiae and femurs, and findings possibly consistent with 
a stress fracture of the right foot, with X-ray correlation 
recommended.  Additionally, bilateral calcaneal findings were 
suggestive of plantar fasciitis.  In February 1994, the 
veteran's cast was to be removed and replaced with a toe 
plate.  When he was seen a few days later, findings were 
essentially normal and rehabilitation was to be started.  In 
March 1994, the veteran was seen for follow-up.  He 
complained of complained of right foot and ankle pain after 
removal of the cast.  He was noted to have 4th and 5th 
metatarsal stress symptoms, and he reported no decrease in 
pain following physical therapy.  Currently, active range of 
motion of the right ankle was less than the left.  There was 
no right ankle/foot edema or discoloration.  He was to use a 
medial wedge shoe insert on the right.  

A VA upper gastrointestinal series report of June 1996 
reflects a medical history of the veteran's food getting 
stuck in the lower end of the esophagus.  There were no 
significant abnormalities of the esophagus and stomach.  The 
duodenum apparently was not visualized.  The impression was 
normal upper gastrointestinal series.  

On a VA examination in July 1996, the veteran complained of 
knee pain off and on for 10 years and of weakness of the 
right ankle.  Posture and gait were normal.  Tenderness over 
the left patellar tendon was elicited.  The feet were noted 
to be negative.  Tendinitis was diagnosed.  X-ray examination 
of the left knee showed that the joint spaces, soft tissues 
and osseous structures were within normal limits.  X-ray 
examination of the right ankle showed no evidence of fracture 
or dislocation and the impression was normal examination.  

On a VA general medical examination in July 1996, a medical 
history of gastritis for the previous 7 years, controlled on 
Zantac, was recorded.  The veteran complained of heartburn 
over the previous year.  His height was 5 feet, 10 inches, 
and he weighed 208.8 pounds.  Examination of the mouth, 
throat, and digestive system was normal/negative.  The final 
diagnoses included clinical gastroesophageal reflux, 
esophageal motility disorder, and gastroduodenitis.  

In February 1997, the Waco RO requested the veteran to 
provide any additional evidence of medical treatment of the 
left knee disorder and esophago-gastritis since active 
service.  This letter was sent to his Texas address.  In June 
1997, the St. Louis RO sent a request for the same evidence 
to the veteran at his Missouri address.  He was advised that, 
if the evidence was not received within one year from the 
date of the letter, benefits, if entitlement was established, 
may not be paid for any period prior to its receipt.  In 
October 1997, the requested VA rating examinations were 
scheduled.  It was later confirmed that the veteran failed to 
report.  In November 1997, the veteran was notified at his 
Missouri address that he had failed to appear for the 
requested examinations and failed to respond to the June 1997 
letter.  He was requested to explain why he did not report 
for the scheduled examinations.  He was advised that, if a 
reply was not received within 60 days, the case would be 
returned to the Board without any additional evidence having 
been received on which to base a favorable decision.  
Applicable appellate rights were enclosed.  The veteran did 
not respond, and a supplemental statement of the case was 
prepared in September 1998, and sent to the veteran at his 
address of record in Missouri.  It was noted again that he 
had not responded to requests for additional medical evidence 
and examinations.  In regard to the claim for a rating in 
excess of zero percent for esophago-gastritis, it was noted 
that, absent evidence showing a worsening of his disability, 
the prior denial was confirmed in light of his unwillingness 
to be examined or provide any additional requested evidence 
in support of his claims.  Apparently inadvertently, the left 
knee disorder was not included in the supplemental statement 
of the case.  The case was sent back to the Board in November 
1998, without any additional response from the veteran.  None 
of the correspondence from the ROs to the veteran from 
February 1997 to September 1998 had been returned as 
undeliverable.  

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-
grounded claim is a plausible claim that is meritorious on 
its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  Lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  If no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Service connection may be granted where the evidence shows 
that a particular injury or disease resulting in chronic 
disability was incurred in service, or, if pre-existing 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).  When a disability is 
not initially manifested during service or within an 
applicable presumptive period, "direct" service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
established as chronic during service there is no requirement 
of an evidentiary showing of continuity of symptomatology 
after service.  38 C.F.R. § 3.303(b).  Then, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent cause.  38 C.F.R. § 3.303(b); 
Brannon v. Derwinski, 1 Vet. App. 314, 315 (1991).

Where the condition noted during service is not, in fact, 
shown to be chronic or the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 
C.F.R.§ 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that lay observations of 
symptomatology are pertinent to the development of a claim of 
service connection, if corroborated by medical evidence.  See 
Rhodes v. Brown, 4 Vet. App. 124, 126-127 (1993).  In that 
regard, the Board further notes that the Court has recently 
held that a claim based on chronicity may be well-grounded if 
1) the chronic condition is observed during service, 2) 
continuity of symptomatology is demonstrated thereafter and 
3) competent evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 489 
(1997).  Although a layperson is competent to testify as to 
observable symptoms, a layperson is not competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Falzone v. Brown, 
8 Vet. App. 398, 403 (1995).  

Every person applying for or in receipt of compensation or 
pension shall submit to examinations, including periods of 
hospital observation, when required by the VA under VA 
regulations or other proper authority.  38 C.F.R. § 3.329 
(1998).  

Applicable regulations provide that where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  
38 C3.F.R. § 3.655(a) and (b) (1998).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 C.F.R. 
§ 4.1.  In determining the disability evaluation, the VA must 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and explain the reasons and bases used 
to support its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson v. West, 
slip op. at 18.   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor. 
38 C.F.R. § 4.3.  

The relevant regulations provide that when an unlisted 
condition is encountered it will be permissible to rate by 
analogy. The Board notes that the rating schedule does not 
list esophago-gastritis as a specific disorder.  In such 
cases, ratings by analogy are authorized. 38 C.F.R. 4.20 
(1998).  Accordingly, the Board will consider Diagnostic Code 
7307 for gastritis and Diagnostic Code 7346 for hiatal 
hernia.  

Under DC 7307, esophago-gastritis is rated as analogous to 
hypertrophic gastritis. With small nodular lesions and 
symptoms a 10 percent rating is warranted.  Small eroded or 
ulcerated areas, and symptoms, warrant a 30 percent 
evaluation.  Finally, a 60 percent evaluation is warranted 
for severe hemorrhage, or large ulcerated or eroded areas.  
38 C.F.R. § 4.114, DC 7307.  

Esophago-gastritis, when rated as analogous to hiatal hernia, 
is rated as 60 percent disabling when there are symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  A 30 percent 
rating is assignable with persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  With two or more of 
the symptoms for the 30 percent rating of less severity, a 10 
percent rating is assignable under Diagnostic Code 7346.  

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

Analysis

Preliminary Considerations

The threshold question to be answered is whether the 
veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  

The Board remanded this case in January 1997 to afford the 
veteran the opportunity to submit additional evidence and to 
be given thorough examinations in regard to his service-
connected gastrointestinal disorder and any right ankle and 
left knee disabilities inasmuch as the VA examination of 
August 1996 was not found to be adequate.  However, the 
veteran ignored the request for additional evidence and 
failed to report for rating examinations without good cause 
shown.  Accordingly, his claims must be decided on the 
evidence now of record.  


Service Connection for Bone Spurs, Right Ankle.

Initially, it should be noted that service connection has 
been granted by the RO for residuals of right ankle sprain 
and that the issue before the Board is that of service 
connection for bone spurs of the right ankle.  The veteran's 
service medical records show a right foot injury in September 
1987, when he dropped a heavy plate on his foot, but his 
right ankle was not specifically injured at that time.  X-ray 
examinations in 1987 were negative for any right ankle 
abnormality.  It was not until May 1993 that a right ankle 
injury was documented; the veteran twisted his ankle while 
playing basketball and was noted to have a sprain of his foot 
and ankle.  X-ray examination apparently revealed no 
abnormality except for a minimal, 1-millimeter, avulsion 
fracture adjacent to the 5th metatarsal.  The veteran's right 
ankle was noted to be symptomatic on subsequent occasions in 
1993, and in August 1993, when he was seen for a complaint of 
right foot pain, an X-ray reportedly revealed an "old" bone 
fragment laterally.  In December 1993 it was noted that X-
rays showed a sesamoid bone in the cuboid region, with no 
change when compared with the August films.  The clinical 
diagnosis in December 1993 was foot pain secondary to shoes.  

In January 1994, when the veteran underwent a bone scan, it 
was noted that there was increased uptake in the area of 
calcanei suggestive of plantar fasciitis.  When he was 
afforded a VA rating examination in August 1996, he 
complained of right ankle weakness, but no ankle or foot 
abnormalities were noted on the physical examination and X-
ray examination of the right ankle was interpreted as normal.  
The veteran himself is not shown to be qualified to express a 
competent opinion that he has a bone spur of the right ankle.  
Espiritu v. v. Derwinski, 2 Vet. App. 492 (1992).  While a 
more extensive examination might have produced findings 
favorable to the veteran's claim, his failure to report for 
the scheduled VA examination requires that his claim be 
decided on the evidence of record.  38 C.F.R. § 3.655.  That 
evidence shows no current bone spurs of the right ankle.  
Accordingly, as there is no medical evidence of current bone 
spur(s) of the right ankle, the claim is not well grounded, 
and must be denied on that basis.  38 C.F.R. § 5107(a); 
Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service Connection for a Left Knee Disorder

Even though this disability was not specifically addressed in 
the last supplemental statement of the case, the veteran had 
been fully informed of remand requests for additional 
evidence and an examination of the left knee.  Additionally, 
the claim for a left knee disability had been covered in a 
statement of the case.  Accordingly, the technical omission 
from the latest supplemental statement of the case is 
considered harmless error.  Inasmuch as the veteran did not 
comply with the remand development and failed to report for a 
scheduled VA examination of his knee, his claim for service 
connection will be decided on the evidence of record. 

The service medical records show that the first knee 
symptoms, apparently bilateral, followed a fall in January 
1985.  At that time there was a diagnosis of contusion of the 
knee.  Patellofemoral syndrome was later assessed, with 
positive compression and entrapment findings.  Nevertheless, 
the X-ray examination in November 1985 was essentially normal 
for the left knee.  Although the veteran complained of pain 
and swelling of his knees in December 1992, no findings were 
reported and there were no subsequent in-service left knee 
complaints or abnormal findings.  On the VA examination in 
July 1996, the veteran reported a 10-year history of on and 
off knee pain.  Although X-rays showed a normal left knee, 
there was tenderness over the left patella and there was a 
diagnosis of tendinitis, apparently in reference to the left 
knee.  Nevertheless, there is no competent evidence linking 
the post-service tendinitis to the knee injury in service.  
Without competent nexus evidence, which might have been 
produced had the veteran undergone his scheduled VA 
examination, the claim for service connection is not well 
grounded and must be denied on that basis.  38 C.F.R. 
§ 5107(a); Caluza v. Brown, 7 Vet. App. 498 (1995).

Increased Rating for Esophago-gastritis

With respect to an increased rating for esophago-gastritis, 
the Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board 
notes that in the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claim.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).  Further, 
after examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claim and that no further assistance to the veteran 
is required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a).  Although he failed to appear for the 
most recently scheduled rating examination, the current 
findings alone do not determine the issue on the basis of the 
ruling in Fenderson.

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
esophago-gastritis.  

The service medical records dated from 1990 to late September 
1992 show symptomatology consisting of dysphagia, esophageal 
reflux, regurgitation, pyrosis, epigastric pain, and 
esophageal pain.  The veteran had undergone EGD, and 
diagnoses of duodenitis, dysphagia, Schatzki's ring, chronic 
esophago-gastritis, and esophageal motility disorder were 
entered.  On the basis of this clinical evidence, service 
connection for esophago-gastritis was granted.  Subsequent to 
service, an upper gastrointestinal X-ray series for the 
esophagus and stomach in June 1996 was normal, but this 
finding mirrors the X-ray findings during active service.  
The symptom of dysphagia was noted at the time of the June 
1996 X-ray series.  On the VA examination in July 1996, 
symptoms of gastritis/heartburn (pyrosis) were reported.  
Although no objective abnormality of the esophagus and the 
stomach was shown, the final diagnoses did include reflux, a 
motility disorder and gaster-duodenitis.  

While clear-cut esophageal or stomach inflammation has not 
been objectively verified by diagnostic studies, such is not 
required for a 10 percent rating under Diagnostic Code 7346, 
which best fits the veteran's predominant service connected 
disability picture, as the RO has already determined.  The 
service medical records up to September 1992 and the VA 
clinical evidence dated in June and July 1996 show that the 
veteran has been suffering from gastritis for which he takes 
medication and has swallowing difficulty along with 
heartburn.  These symptoms have been consistently shown by 
the clinical evidence since 1990.  The Board finds that these 
symptoms more closely meet the requirements for a 10 percent 
rating since they are equivalent to recurrent epigastric 
distress with dysphagia and pyrosis.  However, they are found 
to be of less severity than the requirements for the next 
higher, 30 percent, rating.  The veteran's is not shown to 
have persistently recurrent epigastric distress with 
dysphagia, pyrosis and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health so as to qualify for a 30 
percent rating.  Likewise, his disability picture is not so 
disabling as to qualify for a higher than 10 percent rating 
by analogy to hypertrophic gastritis, which requires a 
disability picture equivalent or approximate to multiple 
small eroded or ulcerated areas, and symptoms, under Code 
7307.  In any event, only one rating may be assigned under 
either 7346 or 7307, and Code 7346 is shown to reflect the 
predominant disability picture in this case.  38 C.F.R. 
§ 3.114.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1996), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher than 10 percent disability evaluation.  
Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order. That regulation provides that, in 
exceptional circumstances, where a schedular evaluation is 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  The 
evidence in this case fails to show that the veteran's 
service-connected esophago-gastritis is causing marked 
interference with his employment, or that such requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  He was shown on the 
July 1996 VA rating examination to be working full time as a 
crane operator and not to have lost any time from work over 
the previous 12 months.  There is no evidence that he 
subsequently suffered marked interference with employment due 
to esophago-gastritis so as to properly subject his case to 
extraschedular review.  38 C.F.R. § 3.321(b)(1)

The Board concludes by noting that although the decision 
herein includes consideration of the Court's decision in 
Fenderson, the veteran has not been prejudiced by such 
discussion.  Case law provides that when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  

In this case, the veteran has been advised of the laws and 
regulations pertinent to disability evaluations relevant to 
the service-connected disorder; he has been afforded an 
examination, and further afforded opportunity to present 
argument and evidence in support of his claim.  Further, the 
Board has granted a higher, 10 percent, rating.  Therefore, 
the Board does not find that the veteran has been prejudiced 
by this action.   


ORDER

The veteran not having submitted well grounded claims, 
service connection for bone spurs of the right ankle and a 
left knee disorder is denied.  

A 10 percent rating for esophago-gastritis is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

- 18 -


